UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6829


ERIC HOUSTON,

                Plaintiff - Appellant,

          v.

TERRY O'BRIEN, Warden; CAPTAIN GILMORE; CHEATUM, Assistant
Warden; HOLZAFPHEL, Lt.; FANNING; J. IRVIN; T. DIAMOND;
KRAMER; JOHN DOE; J. SQUARES; J. HARTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00052-FPS-JSK)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Houston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric   Houston      appeals     the   district       court’s    order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

without prejudice for failure to prosecute.                   We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for    the   reasons    stated    by   the   district    court.       Houston   v.

O’Brien, No. 5:11-cv-00052-FPS-JSK (N.D.W. Va. June 17, 2011).

We    dispense   with   oral     argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2